The Supreme Court properly granted the defendant summary judgment dismissing the plaintiffs’ complaint. There is *583no indication that the defendant was an "owner” (see, Wendel v Pillsbury Corp., 205 AD2d 527), "contractor” (see, Russin v Picciano & Son, 54 NY2d 311; Townsend v Nenni Equip. Corp., 208 AD2d 825; cf., Kenny v Fuller Co., 87 AD2d 183), or "agent” (see, Russin v Picciano & Son, supra; D’Amico v New York Racing Assn., 203 AD2d 509; Paone v Westwood Vil., 178 AD2d 518; cf., McGlynn v Brooklyn Hosp. Caledonian Hosp., 209 AD2d 486), so as to render it liable pursuant to any provision of the Labor Law alleged in the complaint. Furthermore, there is no indication that the defendant is liable to the plaintiffs based upon common-law negligence (see, Lombardi v Stout, 80 NY2d 290). Sullivan, J. P., Joy, Krausman and McGinity, JJ., concur.